Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/09/2021 has been entered.

Claims 49, 51-53, 57, 63, 65, 68, and 70-72 are pending.
	Claims 59-62 and 66 are canceled.
	Claims 63, 65, and 68 are withdrawn.
	Claims 49, 63, and 70 are currently amended.
	Claims 49, 51-53, 57, and 70-72 are under examination on the merits.

Rejections Withdrawn
Nonstatutory Double Patenting
The provisional rejection of claims 49, 51-53, 57, and 70-72 on the ground of nonstatutory double patenting as being unpatentable over claims 57-63 and 80 of copending 
The instantly claimed invention is drawn to a method of treatment comprising administering a recombinant MVA encoding HER-2 and an anti-TIM3 antibody, and the claims of copending Application No. 15/034,496 are drawn to a method of treatment comprising administering a recombinant orthopoxvirus, such as MVA, encoding MUC-1 and CEA and an anti-PD-1 antagonist antibody. As such the instantly claimed invention is distinct from that of copending Application No. 15/034,496.

The provisional rejection of claims 49, 51-53, 57, and 70-72 on the ground of nonstatutory double patenting as being unpatentable over claims 133-138, 140, 141, 145, 147, 148, and 155 of copending Application No. 15/310,405 in view of Kuchroo et al. (US PGPUB 2011/0059106, publication date: 03/10/2011) is withdrawn. Claim 59 and 60 are canceled.
The instantly claimed invention is drawn to a method of treatment comprising administering a recombinant MVA encoding HER-2 and an anti-TIM3 antibody, and the claims of copending Application No. 15/310,405 are drawn to a method of treatment comprising administering a recombinant MVA encoding MUC-1 and CEA, an anti-PD-1 antagonist antibody, and an anti-CTLA-4 antagonist antibody. As such the instantly claimed invention is distinct from that of copending Application No. 15/310,405.

Rejections Maintained
35 U.S.C. 103


The rejection of claims 51-53 under 35 U.S.C. 103 as being unpatentable over Panicali et al. (US PGPUB 2008/0166367, publication date: 07/10/2008) and Kuchroo et al. (US PGPUB 2011/0059106, publication date: 03/10/2011), as applied to claims 49, 59, 60, and 70-72, and further in view of Carven et al. (USPGPUB 2010/0266617, publication date: 10/21/2017) is maintained.

The rejection of claim 57 under 35 U.S.C. 103 as being unpatentable over Panicali et al. (US PG PUB 2008/0166367, publication date: 07/10/2008) and Kuchroo et al. (US PG PUB 2011/0059106, publication date: 03/10/2011), as applied to claims 49, 59, 60, and 70-72, and further in view of Timm et al. (Vaccine, 24: 4618-4621, 2006) is maintained.

Response to Arguments
With respect to the rejection of the claims under 35 U.S.C. 103, Applicant points out that the claims have been amended to recite methods of treating patients to increase TIM-3 expression comprising the administration of a recombinant MVA encoding a polypeptide comprising at least one tumor-associated antigen that is HER-2 and an anti-TIM3 antibody. The instantly claimed method was not taught or suggested by the prior art. Additionally the administration of a recombinant MVA encoding HER-2 in combination with an anti-TIM3 
Applicant arguments have been fully considered but are not deemed persuasive. As indicated at p. 4 and 5 of the Non-Final Rejection, dated 07/11/2018, Panicali et al. teach a method for treating a human cancer patient comprising: administering to the patient a recombinant poxvirus encoding a polypeptide comprising at least one tumor-associated antigen (TAA), wherein said TAA is CEA or MUC-1. At [0031], Panicali et al. teach that the list of TAAs in pancreatic tumors continues to increase, and said list comprises TAAs in addition to CEA and MUC-1, such as HER-2. One of ordinary skill in the art would expect that the administration of a recombinant poxvirus, such as MVA, that encodes the TAA of HER-2 would elicit T cell responses specific for HER-2-expressing cells. One of ordinary skill in the art would therefore appreciate that a recombinant MVA that encodes HER-2 would be an effective medicament in the treatment of HER-2-expressing cancers. Furthermore as indicated at p. 9 of the Non-Final Rejection, dated 07/11/2018, Kuchroo et al. suggest that the effectiveness of cancer immunotherapy may be improved by combining said cancer immunotherapy with a TIM3-pathway inhibitory agent that reduces MDSC populations. Therefore one of ordinary skill in the art would reasonably expect that the effectiveness of a method for treating cancer comprising administering a recombinant MVA encoding HER-2 could be improved upon the co-administration of a TIM3-pathway inhibitory agent, such as an anti-TIM-3 antibody. One of 
With respect to Applicant’s assertion that the prior art does not teach or suggest that the administration of a recombinant MVA encoding HER-2 would produce an increase in the expression of TIM-3, this assertion was addressed in the Final Rejection, dated 09/11/2020, as presented below.
Applicant’s attention is drawn to MPEP 2112, which discusses the requirements of a rejection based on inherency. MPEP 2112 states that “[t]he express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.” MPEP 2112 II states that “[t]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject necessarily flows from the teachings of the applied prior art.’” At MPEP 2112.02, it is stated that “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Based upon MPEP 2112, it is submitted that the ability of said recombinant MVA to increase TIM-3 expression is an inherent property of said recombinant MVA. As detailed at p. 4 and 5 of the Non-Final Rejection, dated 07/11/2018, Panicali et al. teach an immunotherapeutic method for treating a human cancer patient comprising administering to the patient a recombinant MVA encoding a polypeptide comprising at least one TAA, such as CEA or MUC-1. The claims recite that administering a recombinant MVA encoding a polypeptide comprising at least one TAA, such as CEA or MUC-1 leads to an increase in TIM-3 expression. Absent evidence to the contrary, the prior art recombinant MVA of Panicali et al. is the same as the claimed recombinant MVA, and it can therefore be assumed that the recombinant MVA of Panicali et al. would also increase TIM-3 expression. Given that the recombinant MVA of Panicali et al. is the same as the claimed recombinant MVA, one of ordinary skill in the art would determine that the ability of the recombinant MVA of Panicali et al. to increase TIM-3 expression is an inherent property, and by performing the method of Panicali et al. and Kuchroo et al. in patients, TIM-3 expression would necessarily be increased. As such even though the independent claims have been amended to recite that the administration of a recombinant MVA encoding a polypeptide comprising at least one TAA increases TIM-3 expression, said claim amendments are not sufficient to distinguish the claimed invention from that of Panicali et al. and Kuchroo et al., because the ability to increase the expression of TIM-3 is inherent to the invention of Panicali et al. and Kuchroo et al. 

The claim rejections under 35 U.S.C. 103 are deemed proper and are maintained.

Conclusion
No claims are allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642